ORDER

PER CURIAM.
Rakesh N. Patel appeals the trial court’s judgment upholding the Director of Revenue’s suspension of his driver’s license pursuant to Section 302.505 RSMo (2001 Supp.). We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
*334We affirm the judgment pursuant to Rule 84.16(b).